
	

114 HR 1001 IH: Energy Freedom and Economic Prosperity Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1001
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Pompeo (for himself, Mr. Jones, Mr. Ribble, Mr. DeSantis, and Mr. Amash) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to terminate certain energy tax subsidies and lower the
			 corporate income tax rate.
	
	
		1.Short title; table of contents; etc
 (a)Short titleThis Act may be cited as the Energy Freedom and Economic Prosperity Act. (b)Reference to 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents; etc. Title I—Repeal of energy tax subsidies Sec. 101. Repeal of credit for alcohol fuel, biodiesel, and alternative fuel mixtures. Sec. 102. Early termination of credit for qualified fuel cell motor vehicles. Sec. 103. Early termination of new qualified plug-in electric drive motor vehicles. Sec. 104. Repeal of alternative fuel vehicle refueling property credit. Sec. 105. Repeal of credit for alcohol used as fuel. Sec. 106. Repeal of credit for biodiesel and renewable diesel used as fuel. Sec. 107. Repeal of enhanced oil recovery credit. Sec. 108. Termination of credit for electricity produced from certain renewable resources. Sec. 109. Repeal of credit for producing oil and gas from marginal wells. Sec. 110. Termination of credit for production from advanced nuclear power facilities. Sec. 111. Repeal of credit for carbon dioxide sequestration. Sec. 112. Termination of energy credit. Sec. 113. Repeal of qualifying advanced coal project. Sec. 114. Repeal of qualifying gasification project credit. Title II—Reduction of corporate income tax rate Sec. 201. Corporate income tax rate reduced.  IRepeal of energy tax subsidies 101.Repeal of credit for alcohol fuel, biodiesel, and alternative fuel mixtures (a)In generalSection 6426 is repealed.
				(b)Conforming amendments
 (1)Section 4101(a)(1) is amended by striking or alcohol (as defined in section 6426(b)(4)(A). (2)Section 4104(a)(2) is amended by striking 6426, or 6427(e).
 (3)Section 6427 is amended by striking subsection (e). (4)Section 7704(d)(1)(E) is amended—
 (A)by inserting (as in effect on the day before the date of the enactment of the Energy Freedom and Economic Prosperity Act) after of section 6426, and
 (B)by inserting (as so in effect) after section 6426(b)(4)(A). (5)Section 9503(b)(1) is amended by striking the second sentence.
 (c)Clerical amendmentThe table of sections for subchapter B of chapter 65 is amended by striking the item relating to section 6426.
 (d)In generalThe amendments made by this section shall apply with respect to fuel sold and used after December 31, 2014.
				102.Early termination of credit for qualified fuel cell motor vehicles
 (a)In generalSection 30B is repealed. (b)Conforming amendments (1)Section 38(b) is amended by striking paragraph (25).
 (2)Section 1016(a) is amended by striking paragraph (35) and by redesignating paragraphs (36) and (37) as paragraphs (35) and (36), respectively.
 (3)Section 6501(m) is amended by striking 30B(h)(9),. (c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 30B.
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 103.Early termination of new qualified plug-in electric drive motor vehicles (a)In generalSection 30D is repealed.
 (b)Effective dateThe amendment made by this section shall apply to vehicles placed in service after the date of the enactment of this Act.
				104.Repeal of alternative fuel vehicle refueling property credit
 (a)In generalSection 30C is repealed. (b)Conforming amendments (1)Section 38(b) is amended by striking paragraph (26).
 (2)Section 55(c)(3) is amended by striking sections 30C(d)(2) and and inserting section. (3)Section 1016(a), as amended by this Act, is amended by striking paragraph (35), by inserting and at the end of paragraph (34), and by redesignating paragraph (36) as paragraph (35).
 (4)Section 6501(m), as amended by this Act, is amended by striking 30C(e)(5),. (c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 30C.
 (d)Effective dateThe amendments made by this section shall take effect on the date of the date of the enactment of this Act.
				105.Repeal of credit for alcohol used as fuel
 (a)In generalSection 40 is repealed. (b)Conforming amendments (1)Section 38(b) is amended by striking paragraph (3).
 (2)Section 196(c) is amended by striking paragraph (3) and by redesignating paragraphs (4) through (14) as paragraphs (3) through (13), respectively.
 (3)Section 4101(a)(1), as amended by this Act, is amended by striking , and every person producing cellulosic biofuel (as defined in section 40(b)(6)(E)). (4)Section 4104(a)(1) is amended by striking , 40,.
 (c)Effective dateThe amendments made by this section shall apply to fuel sold or used after the date of the enactment of this Act.
				106.Repeal of credit for biodiesel and renewable diesel used as fuel
 (a)In generalSection 40A is repealed. (b)Conforming amendment (1)Section 38(b) is amended by striking paragraph (17).
 (2)Section 87 is repealed. (3)Section 196(c), as amended by section 105 of this Act, is amended by striking paragraph (11) and by redesignating paragraphs (11), (12), and (13) as paragraphs (10), (11), and (12), respectively.
 (4)Section 4101(a)(1) is amended by striking , every person producing or importing biodiesel (as defined in section 40A(d)(1). (5)Section 4104(a)(1) is amended by striking and 40A.
 (6)Section 7704(d)(1)(E) is amended by inserting (as so in effect) after section 40A(d)(1). (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 40A.
 (d)Effective dateThe amendments made by this section shall apply to fuel produced, and sold or used, after the date of the enactment of this Act.
				107.Repeal of enhanced oil recovery credit
 (a)In generalSection 43 is repealed. (b)Conforming amendments (1)Section 38(b) is amended by striking paragraph (6).
 (2)Section 45Q(d)(4) is amended by inserting (as in effect on the day before the date of the enactment of the Energy Freedom and Economic Prosperity Act) after section 43(c)(2).
 (3)Section 196(c), as amended by sections 105 and 106 of this Act, is amended by striking paragraph (5) and by redesignating paragraphs (6) through (12) as paragraphs (5) through (11), respectively.
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 43.
 (d)Effective dateThe amendments made by this section shall apply to costs paid or incurred after December 31, 2014. 108.Termination of credit for electricity produced from certain renewable resources (a)In generalSection 45 is repealed.
 (b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 45.
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
				109.Repeal of credit for producing oil and gas from marginal wells
 (a)In generalSection 45I is repealed. (b)Conforming amendmentSection 38(b) is amended by striking paragraph (19).
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 45I.
 (d)Effective dateThe amendments made by this section shall apply to production in taxable years beginning after December 31, 2014.
				110.Termination of credit for production from advanced nuclear power facilities
 (a)In generalSection 45J(d)(1)(B) is amended by striking January 1, 2021 and inserting January 1, 2017. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2016.
				111.Repeal of credit for carbon dioxide sequestration
 (a)In generalSection 45Q is repealed. (b)Conforming amendmentSection 38(b) is amended by striking paragraph (34).
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 45Q.
 (d)Effective dateThe amendments made by this section shall apply to carbon dioxide captured after December 31, 2014. 112.Termination of energy credit (a)In generalSection 48 is repealed.
 (b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 48.
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2016.
				113.Repeal of qualifying advanced coal project
 (a)In generalSection 48A is repealed. (b)Conforming amendments (1)Section 38(b) is amended by striking paragraph (10).
 (2)Section 46 is amended by striking paragraph (3) and by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively.
 (c)Clerical amendmentThe table of sections for subpart E of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 48A.
 (d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
				114.Repeal of qualifying gasification project credit
 (a)In generalSection 48B is repealed. (b)Conforming amendmentSection 46, as amended by this Act, is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
 (c)Clerical amendmentThe table of sections for subpart E of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 48B.
 (d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
				IIReduction of corporate income tax rate
			201.Corporate income tax rate reduced
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe a rate of tax in lieu of the rates under paragraphs (1) and (2) of section 11(b), section 1201(a), and paragraphs (1), (2), and (6) of section 1445(e) to such a flat rate as the Secretary estimates would result in—
 (1)a decrease in revenue to the Treasury for taxable years beginning during the 10-year period beginning on the date of the enactment of this Act, equal to
 (2)the increase in revenue for such taxable years by reason of the amendments made by title I of this Act.
 (b)Effective dateThe rate prescribed by the Secretary under subsection (a) shall apply to taxable years beginning more than 1 year after the date of the enactment of this Act.
				
